Citation Nr: 0503344	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-17 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of left 
foot infection with cellulitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1955 to 
September 1959.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that found that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection.  

The issue of service connection for residuals of foot 
infection with cellulitis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of left 
foot cellulitis was denied by the RO in a July 1997 decision.  
The veteran did not appeal the decision.  

2.  Evidence associated with the claims file since the July 
1997 decision is neither cumulative nor redundant and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of foot infection with cellulitis.  


CONCLUSION OF LAW

1.  The July 1997 decision denying entitlement to service 
connection for residuals of left foot cellulitis is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004).  

2.  The evidence received since the July 1997 decision is new 
and material and the claim for entitlement to service 
connection for residuals of foot infection with cellulitis is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's service medical records show a finding of 
hemolytic staph aureus in May 1958.  He was hospitalized for 
treatment in July 1959 with a diagnosis of cellulitis without 
lymphangitis, left foot, organism undetermined.  Treatment 
note dated one week after hospitalization stated that all 
evidence of infection was gone.  His July 1959 separation 
physical noted the veteran had good recovery without 
complications following his hospitalization for cellulitis of 
the left foot.  

A November 1971 VA examination noted the veteran's history of 
in-service staph infection and subsequent "scattered 
infections, mostly of his back" which were treated with the 
help of his wife by aspirating them with syringe and needle.  
A throat culture revealed that alpha streptococcus was 
isolated.

The veteran filed a claim in May 1972 for service connection 
for cellulitis of the feet.  In his application, he stated 
that he had trouble with a staph infection in service, which 
"showed up again" during a recent hospitalization.  

A medical report from Dr. Beryl M. Oser in October 1972 noted 
that the veteran was a staph carrier.    

At the time of an August 1972 rating decision, the medical 
evidence of record did not establish a relationship between 
existing diagnoses and in-service treatment for cellulitis, 
and the claim was denied on that basis.  The veteran appealed 
and the decision denying service connection was affirmed by 
the Board in March 1973.  

The veteran was afforded a VA medical examination in November 
1979.  The examiner noted the in-service occurrence of 
cellulitis in the left leg was treated conservatively and 
cleared with sequela[e].  The findings from review of the 
veteran's systems were negative except for hypertension and 
hypothyroidism.  

The veteran attempted to reopen his claim in June 1979, which 
was denied by the RO in a December 1979 rating decision and 
affirmed by the Board in March 1981.  The Board noted there 
was not a current diagnosis of cellulitis or staph infection.  
The veteran's in-service conditions were acute and transitory 
and cleared up without residual effects.  

The veteran petitioned to reopen his claim in April 1997, 
which was denied by the RO in July 1997.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated July 10, 1997, and did not appeal.  

The veteran's May 2001 petition to reopen his claim was 
received by the RO in June 2001.  The evidence associated 
with the claims file since the July 1997 decision includes 
the veteran's treatment records from Columbia Memorial 
Hospital and Microbiology Laboratory in May 2000.  The 
Columbia hospital and lab reports note a positive gram stain 
of the left thigh showing the presence of staphylococcus 
capitis; alpha strep, not pneumococcus; gram positive 
bacillus; and prevotella bivia.  

Other evidence newly associated with the claims file includes 
the veteran's social security benefits payment schedule, as 
well as printed materials from a website.  

In his November 2002 notice of disagreement, the veteran 
wrote his problem arose in service, stating the staph and 
bacillus infection is still reoccurring and is getting worse.  
In June 2003, the veteran wrote the staph infection he was 
treated for in 2000 was the same infection he had while in 
service.  


II.  Legal analysis

At the outset, the Board notes that the duty to notify and 
assist with regard to the issue of whether new and material 
evidence has been received has been met to the extent 
necessary to reopen the claim, such that any deficiency in 
this regard is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

By letter dated July 10, 1997, the RO notified the veteran of 
its decision denying service connection for residuals of left 
foot infection with cellulitis and of his appellate rights.  
He did not appeal.  Therefore, the RO's decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302 (2004).

Once a rating decision becomes final under section 7105, 
absent the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

The issue of whether new and material evidence has been 
submitted to reopen a previously disallowed claim is a 
material issue.  Before the Board may reopen such a claim, it 
must make a finding that new and material evidence has been 
presented.  See 38 U.S.C.A. § 5108, Barnett, 83 F.3d 1380; 
Elkins v. West, 12 Vet. App. 209 (1999).  When determining 
whether a claim should be reopened, the credibility of the 
newly submitted evidence is presumed, Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any petition to reopen 
a finally decided claim received on or after August 29, 2001.  
The veteran's claim was received in June 2001 and therefore 
the amendment is not applicable to his claim.  

The evidence newly associated with the claims file includes 
treatment records from Columbia Memorial Hospital dated in 
May 2000, showing the presence of staphylococcus capitis.  
The May 2000 diagnosis is sufficient to reopen the claim 
because it shows a current record of a staph infection of the 
left thigh and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of left foot infection 
with cellulitis is reopened.  To this extent only, the appeal 
is granted  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

It appears from the record that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits.  
There has been no attempt to obtain records from the SSA.  In 
order for VA to properly assist the veteran, it is imperative 
that the SSA's decision be obtained as well as all medical 
reports which were used to support such decision.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

In this case, there is evidence of in-service treatment for 
cellulitis of the left foot.  As noted above, the record 
shows a positive gram stain of the left thigh showing staph 
bacteria in May 2000.  Therefore, the veteran should be 
scheduled for a VA examination to determine whether his 
current condition is related to service.  

As the case must be remanded for the foregoing reasons, the 
RO should take this opportunity to provide the veteran 
appropriate notice in accordance with 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  

Accordingly, the claim is REMANDED to the RO for the 
following:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection for residuals 
of left foot infection with cellulitis; 
(2) the information and evidence that VA 
will seek to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Obtain from SSA a copy of their 
decision regarding the appellant's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

3.  Thereafter, schedule the veteran for 
an appropriate  VA examination.  The 
claims file must be made available to the 
examiner, and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed. All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The examiner should state whether it is 
as likely as not that the veteran has any 
current disability related to the in-
service cellulitis of the left foot 
treated in July 1959.  Is it as likely as 
not that the veteran has any current 
residuals of the in-service cellulitis of 
the left foot treated in July 1959?  

The examiner must provide a comprehensive 
report, including complete rationales for 
all conclusions reached.  

4.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 Department of Veterans Affairs


